JEAN E. WILLIAMS
Acting Assistant Attorney General
United States Department of Justice
Environment and Natural Resources Division

SARAH A. BUCKLEY (Virginia State Bar No. 87350)
ELISABETH H. CARTER (New York State Bar No. 5733274)
Trial Attorneys, Environmental Defense Section
P.O. Box 7611 Washington, D.C. 20044
(202) 616-7554 (Buckley) || 202-305-8865 (fax)
(202) 514-0286 (Carter)
sarah.buckley@usdoj.gov
elisabeth.carter@usdoj.gov

PAUL A. TURCKE (Idaho Bar No. 4759)
Trial Attorney, Natural Resources Section
P.O. Box 7611 Washington, D.C. 20044
202-353-1389 || 202-305-0506 (fax)
paul.turcke@usdoj.gov

Attorneys for Defendants

                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF ALASKA

 NORTHERN ALASKA
 ENVIRONMENTAL CENTER, et al.,

                     Plaintiffs,
 v.

 DEBRA HAALAND, in her official capacity
 as Secretary of the U.S. Department of the      Case No. 3:20-cv-00187-SLG
 Interior, et al.,

                     Defendants,
 and

 AMBLER METALS, LLC, et al.,

                     Intervenor-Defendants.


Northern Alaska Environmental Center v. Haaland,             Case No. 3:20-cv-00187-SLG
JOINT MOTION ADDRESSING THE ADMIN. RECORDS AND SCHEDULE                               1


        Case 3:20-cv-00187-SLG Document 68 Filed 07/21/21 Page 1 of 4
                  UNOPPOSED JOINT MOTION ADDRESSING THE
                   ADMINISTRATIVE RECORDS AND SCHEDULE

       The parties have been conferring in good faith to resolve issues relating to the

administrative records. A few issues remain outstanding, but the parties anticipate that

these can be resolved in the near future without the need for a motion. It is therefore

appropriate to modify the Court’s previously-entered Scheduling Orders (ECF 52, 64)

and the scheduling provisions of Local Civil Rule 16.3 to allow the parties to complete

this process. After consultation with the Intervenor-Defendants, no party objects to this

motion. The following proposed schedule is identical to that being proposed

concurrently by the parties in Alatna Village Council v. Padgett, 3:20-cv-00253-SLG:

       1.       Defendants will endeavor to serve the remaining administrative records

identified through their conferral with the parties in accordance with Local Civil Rule

16.3(b)(1)(B) on or before July 28, 2021.

       2.       The deadline for filing any motion to supplement the administrative records

shall be August 4, 2021.

       3.       If a motion is filed in accordance with paragraph 2 above, the deadline for

any response to the motion shall be 30 days after service of the motion, and the deadline

for any reply shall be 14 days after service of any responses.

       4.       Any party may seek a further extension of time if necessary to review the

administrative records and attempt to resolve any issues without contested motions.

       5.       If no motion is filed in accordance with paragraph 2 above, counsel will

submit a joint motion or status report(s) on or before August 4, 2021, proposing a

Northern Alaska Environmental Center v. Haaland,                    Case No. 3:20-cv-00187-SLG
JOINT MOTION ADDRESSING THE ADMIN. RECORDS AND SCHEDULE                                      2


            Case 3:20-cv-00187-SLG Document 68 Filed 07/21/21 Page 2 of 4
schedule for briefing or further proceedings.



DATED: July 21, 2021.                     JEAN E. WILLIAMS
                                          Acting Assistant Attorney General
                                          United States Department of Justice
                                          Environment and Natural Resources Div.


                                          SARAH A. BUCKLEY
                                          ELISABETH H. CARTER
                                          Trial Attorneys
                                          Environmental Defense Section
                                          P.O. Box 7611 Washington, D.C. 20044
                                          (202) 616-7554 (Buckley) || 202-305-8865 (fax)
                                          (202) 514-0286 (Carter)
                                          sarah.buckley@usdoj.gov
                                          elisabeth.carter@usdoj.gov

                                          /s/ Paul A. Turcke
                                          PAUL A. TURCKE
                                          Trial Attorney
                                          Natural Resources Section
                                          P.O. Box 7611 Washington, D.C. 20044
                                          202-353-1389 || 202-305-0506 (fax)
                                          paul.turcke@usdoj.gov

                                          Counsel for Defendants


Of Counsel:

ELIZABETH GOBESKI
Attorney Advisor
Office of the Regional Solicitor, Alaska Region
U.S. Department of the Interior
4230 University Drive, Suite 300
Anchorage, AK 99508
907-271-4186
elizabeth.gobeski@sol.doi.gov


Northern Alaska Environmental Center v. Haaland,                   Case No. 3:20-cv-00187-SLG
JOINT MOTION ADDRESSING THE ADMIN. RECORDS AND SCHEDULE                                     3


         Case 3:20-cv-00187-SLG Document 68 Filed 07/21/21 Page 3 of 4
                                         /s/ Bridget Psarianos (consent)
                                         Bridget Psarianos (AK Bar No. 1705025)
                                         Suzanne Bostrom (AK Bar No. 1011068)
                                         Brian Litmans (AK Bar No. 0111068)
                                         TRUSTEES FOR ALASKA

                                         Counsel for Plaintiffs



                            CERTIFICATE OF SERVICE

       I hereby certify that on July 21, 2021, a copy of the foregoing was served by
electronic means on all counsel of record by the Court’s CM/ECF system.

                                  /s/ Paul A. Turcke
                                      Paul A. Turcke




Northern Alaska Environmental Center v. Haaland,                  Case No. 3:20-cv-00187-SLG
JOINT MOTION ADDRESSING THE ADMIN. RECORDS AND SCHEDULE                                    4


         Case 3:20-cv-00187-SLG Document 68 Filed 07/21/21 Page 4 of 4
